United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Wilmington DE, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-672
Issued: October 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 9, 2008 appellant filed a timely appeal of the August 11, 2008 merit decision
of the Office of Workers’ Compensation Programs finding that she did not establish an injury
due to her federal employment and a November 14, 2008 nonmerit decision. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merit and nonmerit issues of
this case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof in establishing that she
developed carpal tunnel syndrome due to factors of her federal employment; and (2) whether the
Office properly refused to reopen her claim for further consideration of the merits pursuant to
5 U.S.C. § 8128(a).

FACTUAL HISTORY
On May 13, 2008 appellant, then a 35-year-old program support clerk, filed an
occupational disease claim alleging that she developed right carpal tunnel syndrome due to her
employment duties of keyboarding, taking pictures and answering the telephone. She first
realized that her condition was related to her employment on April 26, 2008.
In a note dated April 30, 2008, Dr. David T. Sowa, a Board-certified orthopedic surgeon,
listed a history of computer work. On examination he noted a positive Tinel’s sign, Phalen’s
sign and compression sign as well as irritability over the right median nerve at the wrist.
Dr. Sowa recommended an electromyogram (EMG). An EMG study dated May 13, 2008
revealed no evidence of carpal tunnel syndrome, cubital tunnel or radiculopathy in the right
upper extremity.
In a letter dated May 30, 2008, the Office requested additional factual and medical
evidence. It allowed 30 days for a response. Dr. Sowa completed a form report on June 9, 2008.
He diagnosed numbness and pain in the right hand and indicated with a checkmark “yes” that
appellant’s condition was caused or aggravated by an employment activity.
Appellant responded to the Office’s request for information on June 11, 2008. She stated
that she was responsible for coordinating travel, processing invoices, photographing and issuing
identification, processing claims for payment and fiscal auditing. On April 24, 2008 appellant
could not open her hand and experienced pain and stiffness in her middle finger, palm and wrist.
Dr. Sowa completed a note on June 2, 2008 and reported the normal EMG findings. He advised
that appellant had intermittent diffuse aching in the right upper extremity and recommended
physical therapy. Appellant’s supervisor, Miguel A. Sanchez, completed a statement on
June 19, 2008. He stated that appellant’s work required keyboarding and answering the
telephone, but that these activities were not constant and repetitive. In emergency room records
dated April 26, 2008, it was noted that appellant could not open her right hand and right carpal
tunnel syndrome was diagnosed.
By decision dated August 11, 2008, the Office denied appellant’s claim. Although
appellant established that she performed the implicated employment duties, she did not
submitted sufficient medical evidence to establish that her right wrist condition resulted from
these duties.
In a letter dated September 24, 2008, appellant requested reconsideration of the Office’s
August 11, 2008 decision. She submitted photographs of her workstation and physical therapy
notes. By decision dated November 14, 2008, the Office declined to reopen appellant’s claim for
consideration of the merits as she failed to submit relevant new evidence in support of her
request.

2

LEGAL PRECEDENT -- ISSUE 1
An occupational disease or illness means a condition produced by the work environment
over a period longer than a single workday or shift.1 To establish that an injury was sustained in
the performance of duty in an occupational disease claim, a claimant must submit the following:
(1) medical evidence establishing the presence or existence of a disease or condition for which
compensation is claimed; (2) a factual statement identifying the employment factors alleged to
have caused or contributed to the presence or occurrence of the disease or condition; and
(3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant. The medical opinion must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.2
ANALYSIS -- ISSUE 1
Appellant submitted medical evidence diagnosing right carpal tunnel syndrome. She
attributed her condition to employment factors of keyboarding and working at a new
workstation. The Office accepted that her work required that she perform these duties; however,
the Board finds that appellant has not submitted sufficient medical evidence to establish a causal
relationship between her diagnosed right carpal tunnel syndrome and her federal employment.
Appellant submitted the reports of Dr. Sowa, a Board-certified orthopedic surgeon. On
April 30, 2008 Dr. Sowa provided a history of computer work and noted a positive Tinel’s sign,
Phalen’s sign and compression sign as well as irritability over the right median nerve at the wrist.
He detained additional electrodiagnostic testing, which revealed no evidence of carpal tunnel
syndrome in the right upper extremity. Dr. Sowa reviewed this testing and advised that appellant
had intermittent diffuse aching in the right upper extremity. He recommended physical therapy.
The Board has held that the diagnosis of pain does not constitute a basis for the payment of
compensation.3 Dr. Sowa did not provide a firm diagnosis of appellant’s right upper extremity
condition in light of the negative diagnostic studies. Moreover, he indicated with a checkmark
“yes” that appellant’s condition was caused or aggravated by an employment activity. The
Board has held that an opinion on causal relationship which consists only of a physician
checking “yes” to a medical form report question on whether the claimant’s condition was
related to the history given is of diminished probative value. Without any explanation or
rationale for the conclusion reached, such a report is insufficient to establish causal relationship.4
The medical evidence of record is not sufficient to establish that appellant’s has carpal
tunnel syndrome or other medical conditions causally related to her accepted employment duties.
1

20 C.F.R. § 10.5(q).

2

Solomon Polen, 51 ECAB 341, 343-44 (2000).

3

Robert Broome, 55 ECAB 339, 342 (2004).

4

Lucrecia M. Nielson, 41 ECAB 583, 594 (1991).

3

The Board finds that appellant has not met her burden of proof in establishing her occupational
disease claim. The Office properly denied her claim.
LEGAL PRECEDENT -- ISSUE 1
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,5 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.6 When a claimant fails to meet one of the above standards, the Office
will deny the application for reconsideration without reopening the case for review on the
merits.7
ANALYSIS -- ISSUE 1
Appellant requested reconsideration by letter dated September 24, 2008. She disagreed
with the Office’s findings and submitted photographs of her workstation together with physical
therapy notes.
Appellant has not submitted relevant and pertinent new evidence which would require the
Office to reopen her claim for consideration of the merits. The photographs were already part of
the records and are not relevant to the issue on which the Office denied her claim, the absence of
medical opinion evidence establishing a causal relationship between her right wrist condition and
her accepted employment duties. The physical therapy notes submitted by appellant do not
require reopening his claim for further merit review. Registered nurses, licensed practical
nurses, physical therapists and physician’s assistants are not “physicians” as defined under the
Act. Their opinions are of no probative value in establishing the medical aspect of a claim.8 The
evidence submitted by appellant is not relevant to the medical issue in her claim. The Board
finds that the Office properly declined to reopen her claim for consideration of the merits.
CONCLUSION
The Board finds that appellant did not submit sufficient medical evidence to establish a
medical condition causally related to her accepted job duties. The Board further finds that
appellant failed to submit the relevant and pertinent new evidence to require the Office to reopen
her claim for review of the merits.

5

5 U.S.C. §§ 8101-8193, § 8128(a).

6

20 C.F.R. § 10.606(b)(2).

7

Id. at § 10.608(b).

8

Roy L. Humphrey, 57 ECAB 238, 242 (2005); 5 U.S.C. § 8101(2) of the Act provides as follows:
“(2) ‘physician’ includes surgeons, podiatrists, dentists, clinical psychologist, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by State law.”

4

ORDER
IT IS HEREBY ORDERED THAT the November 14 and August 11, 2008 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: October 2, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

